DETAILED ACTION

1.	This Office Action is in response to the communications dated 07/15/2020.
Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/15/2020.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1, 4-9, 13-18, and 20:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:

a second insulating member arranged in association with the second light- receiving pixel and made of the second insulating material, and 
wherein a volume of the first insulating member is larger than a volume of the second insulating member.

Claims 2, 3, and 19:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
- 35 -10198753US01an insulating member made of a second insulating material having a larger hydrogen content than the first insulating material, and 
wherein a hydrogen content in a portion corresponding to the first light-receiving pixel is larger than a hydrogen content in a portion corresponding to the second light- receiving pixel.

Claims 10-12:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
wherein in a portion corresponding to the first light-receiving pixel, the first insulating film and the insulating member are connected to each other via a first opening provided in the second insulating film, 

wherein the first opening is larger than the second opening.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 23, 2022